            Case 1:19-cv-12564-MBB Document 42 Filed 08/18/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


                              PLAINTIFFS’ STATUS REPORT

       Plaintiffs met and conferred with Defendants on August, 7, 2020, in accordance with the

Court’s orders. Plaintiffs memorialized the results of that conference and certain resulting

agreements in an email to Defendants, dated August 10, 2020. A copy of that email is attached

hereto at Exhibit A. In summary:

       I.       WSO Request – No Outstanding Issues Except Production Timing

       For the WSO Request, the parties have resolved all issues except the timing of the

production. Defendants reported that the search for and collection of potentially responsive

records is complete, that a partial production had been made, and that about 4,000 pages remained

for processing or potential production. See Ex. A (Aug. 10, 2020 email from Plaintiffs’ counsel

to Defendants’ counsel memorializing conference).
           Case 1:19-cv-12564-MBB Document 42 Filed 08/18/20 Page 2 of 3



         During the conference, Defendants represented that the volume of remaining potentially

responsive documents would be significantly reduced if Plaintiffs excluded draft legal memoranda

from Parts 1 and 5 of the Request, and proposed that Plaintiffs narrow the Request in that manner.

Acting on this representation, Plaintiffs agreed to that narrowing in writing on August 10, 2020.

See Ex. A (under “WSO Request”, bullet point 6).1

         Accordingly, there are no outstanding disputes regarding the scope of the WSO Request.

Presumably the volume of potentially responsive records is now substantially less than 4,000

pages, given that Plaintiffs agreed to narrow Parts 1 and 5 as requested by ICE to reduce the page

count.

         Plaintiffs accordingly ask that the Court order Defendants to produce all remaining

documents responsive to the WSO Request by no later than September 30, 2020.2

         II.    Gang Profiling Request – Parties Are Making Good Progress In Ongoing
                Negotiations.

         For the Gang Profiling Request, the parties are engaged in ongoing, good faith

negotiations.   During the Conference, both Plaintiffs and Defendants agreed to gather and

exchange additional information to further those negotiations. See Ex. A. That process is ongoing

on both sides. Plaintiffs believe that the parties can make substantial additional progress in the

next 30 days, and respectfully suggest that the Court order a further status report at that time.




1
  To the extent the Defendants’ status report asserts that Plaintiffs have not responded to this
proposed narrowing, that assertion is not accurate. See Ex. A.
2
  September 30, 2020 is approximately one year after Plaintiffs first submitted the WSO Request
to Defendants.


                                                  2
         Case 1:19-cv-12564-MBB Document 42 Filed 08/18/20 Page 3 of 3



Date: August 18, 2020                                 Respectfully Submitted,


                                                      /s/ Lauren Godles Milgroom______
                                                      Joel Fleming (BBO# 685285)
                                                      Lauren Godles Milgroom (BBO# 698743)
                                                      Block & Leviton LLP
                                                      260 Franklin St., Suite 1860
                                                      Boston, MA 02110
                                                      (617) 398-5600
                                                      joel@blockesq.com
                                                      lauren@blockesq.com

                                                      Attorneys for Plaintiffs, American Civil
                                                      Liberties    Union      Foundation       of
                                                      Massachusetts and Lawyers for Civil Rights

                                                      Matthew R. Segal (BBO #654489)
                                                      Daniel L. McFadden (BBO #676612)
                                                      American Civil Liberties Union
                                                      Foundation of Massachusetts, Inc.
                                                      211 Congress Street
                                                      Boston, MA 02110
                                                      (617) 482-3170
                                                      msegal@aclum.org
                                                      dmcfadden@aclum.org

                                                      Oren Nimni (BBO #691821)
                                                      Lawyers for Civil Rights
                                                      61 Batterymarch St.
                                                      Boston, MA 02110
                                                      (617) 988-0606
                                                      onimni@lawyersforcivilrights.org




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on August 18, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 3
